Appeal from the Board of Tax Appeals, No. 89-J-961. Reported at 65 Ohio St.3d 290, 603 N.E.2d 981. Sua sponte, the fourth, fifth, sixth and seventh sentences of the penultimate paragraph of the court’s opinion in this cause (65 Ohio St.3d at 292, 603 N.E.2d at 983) are modified to read as follows: “We reach our conclusion because there was evidence in the record upon which the BTA might have determined value. Moreover, on April 15, 1992, we granted appellant’s motion to supplement the record by including the additional appraisers’ reports submitted to the board of revision. Based upon its review of those reports and other evidence before it, the BTA should determine the true value of appellant’s real property.”
The balance of the opinion shall remain as reported.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.